Citation Nr: 1427673	
Decision Date: 06/18/14    Archive Date: 06/26/14

DOCKET NO.  07-10 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for residuals of a head injury.  


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney at Law


ATTORNEY FOR THE BOARD

D. Martz Ames, Counsel


INTRODUCTION

The Veteran had active service from September 1975 to October 1975, from June 1976 to November 1976, and from November 1979 to January 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

The Board denied the Veteran's claim in June 2010.  He appealed his case to the U.S. Court of Appeals for Veterans Claims, and in a December 2010 Order, the Court granted the parties' Joint Motion for Remand, vacated the Board's denial, and remanded the matter to the Board for development consistent with the Joint Motion.  In July 2011 the Board remanded this case to the RO via the Appeals Management Center for further development and it has now been returned to the Board.  


FINDING OF FACT

The evidence of record, to include competent medical evidence and lay evidence, is at least in equipoise as to whether the Veteran has residuals of a head injury that was sustained during active service or are related to an incident of service. 


CONCLUSION OF LAW

The Veteran's residuals of a head injury were incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

In January 2014, Dr. S. F., a private physician, reviewed the Veteran's service treatment records (STRs) and civilian records and found that the Veteran sustained a head injury in 1976 while on active duty.  The STRs confirm that he sustained one head injury in October 1975 and another in October 1976.  Dr. S. F. found that the 1976 injury was the precipitating event for his post concussive syndrome.  In March 2014, Dr. S. F. stated that he had considered an earlier January 2013 VA examination report and found that it was inaccurate because the examiner concluded that the Veteran did not have any residuals attributable to a traumatic brain injury (TBI).  The January 2013 VA examination report did not address the Veteran's complaints of headaches, dizziness, depression, and facial numbness that were of record at the time of the January 2013 VA examination.  Further, the January 2013 examiner's rationale for the negative opinion was that it was based on a review of the claims file, medical history, and an examination of the Veteran.  The Board finds that the opinions of Dr. S. F. are more probative than the findings of the January 2013 VA examiner.  Service connection for residuals of a head injury is granted.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).  


ORDER

Service connection for residuals of a head injury is granted, subject to the laws and regulations governing the payment of monetary benefits.





____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


